HARDY, Judge.
The plaintiff wife instituted this suit for divorce, and from judgment in favor of plaintiff granting the divorce, awarding plaintiff the permanent custody of the three minor children of her marriage with defendant and further judgment in favor of plaintiff for the care and support of herself and the minor children in the sum of $225.00 per month, the defendant husband has appealed only with reference to that part of the judgment fixing the amount of alimony.
The judgment appealed from apportioned the sum of $225.00 per month in the amount of $75.00 for the personal support of plaintiff wife, and $150.00 for the care and support of the three minor children.
Appellant complains of the award and seeks a reduction thereof to the suggested amount of $175.00 per month. In support of this position it is urged that the trial judge failed to take into consideration the fact that a portion of the amount claimed by plaintiff was actually being partially used for the support of a child of plaintiff by a former marriage and for the support of her brother, both living as members of plaintiff’s household. Appellant further complains that the trial judge erred in failing to reduce the amount of the alimony in consideration of the testimony as to defendant’s inability to pay the sum of $225.00 per month.
The issues presented are purely factual. The uncontroverted testimony of plaintiff served to establish the modest needs of herself and her children on a monthly basis. The total amount was made up of items representing the basic necessities of life. The major needs were designated for rent, food and utilities in estimated amounts of $70.00, $120.00 and $27.00 per month, respectively. The remainder of the estimate consisted of small amounts for monthly insurance payments. It is noted that this estimate did not include any allowance for clothing, medical expenses or other recurring needs. We can find no reason for disagreement with the conclusion of the district judge with respect to the amount allowed.
While it is true on the basis of plaintiff’s testimony that she did care for her minor child by a former marriage and that her brother did live with her, the testimony does not show with any degree of certainty what amounts were expended for this purpose. It is also to be noted that plaintiff testified that her brother had contributed to the support of the household and was expected to resume such contribution.
*161We are not impressed with the contention that defendant was unable to pay the monthly amount awarded for the support of plaintiff and the three minor children of the marriage, a son about six years of age and twin daughters about five years of age at the time of the trial. The record also shows that in connection with plaintiff’s suit for separation which preceded this divorce action the payment of $225.00 per month for alimony and support was agreed to by defendant. We do not find that the record justifies a conclusion that there has been substantial change in defendant’s financial condition.
Our examination of the record does not indicate any error or abuse of discretion on the part of the trial judge, and, accordingly, the judgment appealed from is affirmed at appellant’s cost.